Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 1, 16, and 17 is the inclusion of the limitation, "display an icon group at a left-side position with respect to a center of a selected display frame in a horizontal direction, the selected display frame being one of the MxN display frames, the selected display frame being selected on the display through a user interface of the information processing apparatus, the icon group including an insertion icon and a deletion icon, the deletion icon being displayed to an immediate right of the insertion icon; in response to an operation of the insertion icon, control the image scanner to scan an image of a new document, and insert the scanned image to a position that is immediate left of the selected display frame; and in response to an operation of the deletion icon, delete an image in the selected display frame." in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1, 16, and 17. Also, applicant’s argument filed 03/02/2022 regarding design choice by Examiner is found to be persuasive

The primary reason for the allowance of the Claim 9 is the inclusion of the limitation, "in response to an operation of the insertion icon, control the image scanner to scan an image of a new document, and insert the scanned image to a position that is immediate left of the display frame corresponding to the operated insertion icon; and in a case where two images displayed in the scan result screen are pair images that are obtained by performing double-sided scanning with the image scanner, display the 


The primary reason for the allowance of the Claim 15 is the inclusion of the limitation, " insert the scanned image to a position that is immediate left of the display frame corresponding to the operated insertion icon; determine whether an automatic start scan setting is ON or OFF; in response to determining that the automatic start scan setting is OFF, when a cursor is pointing to the insertion icon, display an insertion image indicating a position that is immediate left of the display frame corresponding to the insertion icon, the insertion image being indicative of insertion of a scanned image, and in response to an operation of the insertion icon, transmit a scan command to the image scanner for performing scanning; and in response to determining that the automatic start scan setting is ON, when the cursor is located in one of the MxN display frames, display the insertion image indicating a position that is immediate left of the display frame in which the cursor is located; and in response to setting a document on the image scanner, control the image scanner to automatically scan the document without receiving an operation of the insertion icon." in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claim 15.



Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 3-8 and 10-14 depending on claims 1 and 9, respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177